

113 S1675 RS: Recidivism Reduction and Public Safety Act of 2013
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 321113th CONGRESS2d SessionS. 1675IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Whitehouse (for himself, Mr. Portman, Mr. Cornyn, Mr. Schumer, Mr. Lee, Mr. Blumenthal, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryMarch 11, 2014Reported by Mr. Leahy, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reduce recidivism and increase public safety, and for other purposes.1.Short titleThis Act may be cited as the
		  Recidivism Reduction and Public Safety Act of 2013.2.Evidence-based recidivism reduction programming(a)In generalSection 3621 of title 18, United States Code, is amended—(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and(2)by inserting after subsection (e) the following:(f)Recidivism reduction programming(1)DefinitionsIn this subsection—(A)the term evidence-based recidivism reduction programming—(i)means a course of instruction or activities that have been demonstrated to reduce recidivism or
			 promote successful reentry, which may include vocational training,
			 cognitive behavioral programming, prison employment, and educational
			 programming; and(ii)includes recovery programming; and(B)the term recovery programming means a course of instruction or activities, other than a course described in subsection (e), that
			 have been demonstrated to reduce drug or alcohol abuse or dependence among
			 participants, or to promote recovery among individuals who have previously
			 abused alcohol or drugs.(2)Recidivism reduction programsSubject to the availability of appropriations, the Bureau of Prisons shall offer evidence-based
			 recidivism reduction programs to prisoners who have been assessed,
			 pursuant to section 3 of the Recidivism Reduction and Public Safety Act of 2013, to need to participate in the programs.(3)ConsultationIn carrying out this subsection, the Bureau of Prisons shall consult with other relevant agencies
			 within the Department of Justice, including the National Institute of
			 Justice and the Criminal Division, as well as with the Administrative
			 Office of the Courts, United States Probation and Pretrial Services, the
			 United States Sentencing Commission, and any  other entity as appropriate.(4)Credit for successful participation(A)In generalThe period a prisoner remains in custody after successfully participating in an evidence-based
			 recidivism reduction program may be reduced, in the discretion of the
			 Bureau of Prisons, by no more than 60 days per year of participation in
			 the program, from the term the prisoner must otherwise serve.(B)Participation in programs lasting less than 1 yearThe credit described in subparagraph may be prorated for  prisoners who successfully participate in
			 evidence-based recidivism reduction programs lasting less than 1 year.(C)Bureau of Prisons determinationAny determination as to whether a prisoner has successfully participated in  an evidence-based
			 recidivism reduction program shall be in the sole discretion of the Bureau
			 of Prisons and no prisoner shall be entitled to a reduction in sentence
			 pursuant to this subsection.(D)Limitation on reduction in sentenceThe combined credit awarded under this subsection and subsection (e) may not exceed 15 percent of
			 the total sentence imposed.(5)Partnerships with non-profit organizationsIn carrying out this subsection, the Bureau of Prisons shall enter into partnerships, as
			 appropriate, with non-profit organizations, including faith- and
			 community-based organizations and educational institutions, that offer
			 appropriate evidence-based recidivism reduction programming.(6)PrioritizationIn offering programming to prisoners under this subsection, the Bureau of Prisons shall give
			 preference to—(A)prisoners with earlier anticipated release dates; and(B)prisoners who have demonstrated the greatest need for such programming.(7)Report to CongressBeginning 2 years after the date of enactment of this Act, and every year thereafter, the Bureau of
			 Prisons shall submit to the Committee on the Judiciary and the Committee
			 on Appropriations of the House of Representatives and the Committee on the
			 Judiciary and the Committee on Appropriations of the Senate a report that
			 describes—(A)all evidence-based recidivism reduction programming offered pursuant to this section and the Bureau
			 of Prisons facilities in which such programming was offered;(B)the number of participants in each such recidivism reduction program at each institution; the
			 number who successfully participated in  such program; and the amount of
			 credit for such successful participation awarded; and(C)the partnerships with non-profit organizations entered into pursuant to paragraph (5)..(b)Effective dateThe amendments made by this section shall take effect 180 days after the date of enactment of this
			 Act.3.Individual recidivism risk factor and needs assessment(a)Development of methodology and procedures(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General  shall
			 develop a methodology and procedure to assess the recidivism risk factors
			 of all prisoners committed to the custody of the Bureau of Prisons for a
			 term of imprisonment other than life imprisonment and to identify
			 programming to reduce the risk factors.(2)ConsultationIn developing the methodology and procedure required under paragraph (1), and in updating the
			 methodology and procedure as appropriate, the Attorney General shall—(A)use available research in the field;(B)consult with academic and other experts as appropriate; and(C)consult with the Administrative Office of the Courts, United States Probation and Pretrial
			 Services, the United States Sentencing Commission, and any other entity as
			 appropriate.(b)Assessments of prisonersThe Bureau of Prisons shall use the methodology and procedure developed under subsection (a) to
			 assess each prisoner’s recidivism risk factors and to identify
			 evidence-based recidivism reduction programming (as defined in section
			 3621(f) of title 18, United States Code, as added by this Act) likely to
			 address such recidivism risk factors.(c)Time period for assessments(1)Sentencing after date of enactmentFor prisoners sentenced to a  term of imprisonment after the date that is  180 days after the date
			 of enactment of this Act, the Bureau of Prisons shall complete the
			 assessment required by this section as soon as is practicable after the
			 prisoner is sentenced.(2)Prior sentencing(A)DefinitionIn this paragraph, the term covered prisoner means a prisoner sentenced to a term of imprisonment, other than life imprisonment, on or before
			 the date that is 180 days after the date of enactment of this Act.(B)RequirementThe Bureau of Prisons shall complete the assessment required by this section—(i)for not less than 20 percent of the total number of covered prisoners not later than  2 years after
			 the date of enactment of this Act;(ii)for not less than 40 percent of the total number of covered prisoners not later than 3 years after
			 the date of enactment of this Act;(iii)for not less than 60 percent of the total number of covered prisoners not later than 4 years after
			 the date of enactment of this Act;(iv)for not less than 80 percent of the total number of covered prisoners not later than 5 years after
			 the date of enactment of this Act; and(v)for all covered prisoners not later than 6 years after the date of enactment of this Act.(d)Update of assessmentsThe Bureau of Prisons shall update the assessment of each prisoner required by this section on an
			 appropriate schedule of review and reassessment, as determined by the
			 Bureau of Prisons.(e)Reporting on recidivism rates(1)In generalBeginning 1 year after the date of enactment of this Act, and every year thereafter, United States
			 Probation and Pretrial Services shall report to Congress and the
			 Department of Justice on rates of recidivism among individuals who have
			 been released from Federal prison and who are under the supervision of
			 United States Probation and Pretrial Services.(2)ContentsThe report required under paragraph (1) shall contain information on rates of recidivism among
			 former Federal prisoners, including information on rates of recidivism
			 among former Federal prisoners based on the following criteria:(A)Primary offense charged.(B)Length of sentence.(C)Bureau of Prisons facility or facilities in which the prisoner’s sentence was served.(D)Recidivism reduction programming in which the prisoner successfully participated, if any.(E)The prisoner’s assessed risk of recidivism pursuant to subsection (b).4.Promoting successful reentry(a)Federal reentry demonstration projects(1)Evaluation of existing best practices for reentryNot later than 180 days after the date of enactment of this Act, the Administrative Office of the
			 Courts, in consultation with the Attorney General, shall—(A)evaluate  best practices used for the reentry into society of individuals released from the custody
			 of the Bureau of Prisons, including conducting examinations of  reentry
			 practices in State and local justice systems and consulting with Federal,
			 State, and local prosecutors, Federal, State, and local public defenders,
			 and nonprofit organizations that provide reentry services; and(B)shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the  Senate a report that details the evaluation
			 conducted under subparagraph (A).(2)Creation of reentry demonstration projectsNot later than 1 year after the date of enactment of this Act, the Attorney General, in
			 consultation with the Administrative Office of the United States Courts,
			 shall select an appropriate number  of Federal judicial districts which
			 shall conduct Federal reentry demonstration projects using the  best
			 practices identified in the evaluation conducted under paragraph (1). The
			 Attorney General shall determine the appropriate number of Federal
			 judicial districts to conduct demonstration projects under this paragraph.(3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in
			 consultation with the Chief Judge, Chief Federal Defender, and the Chief
			 Probation Officer, shall design a Federal reentry demonstration project
			 for the Federal judicial district in accordance with paragraph (4).(4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist
			 participating prisoners in preparing for and adjusting to reentry into the
			 community and may include, as appropriate—(A)the use of community correctional facilities and home confinement, as determined to be appropriate
			 by the Bureau of Prisons;(B)a reentry review team for each prisoner to develop a reentry plan specific to the needs of the
			 prisoner, and to meet with the prisoner following transfer to monitor the
			 reentry plan;(C)steps to assist the prisoner in obtaining health care, housing, and employment, before the
			 prisoner’s release from a community correctional facility or home
			 confinement;(D)regular drug testing;(E)a system of graduated levels of supervision and immediate sanctions for violations of the
			 conditions of participation in the project;(F)substance abuse treatment, medical treatment, including mental health treatment, vocational and
			 educational training, life skills instruction, recovery support, conflict
			 resolution training, and other programming to promote effective
			 reintegration into the community;(G)the participation of volunteers to serve as advisors and mentors to prisoners being released into
			 the community; and(H)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to
			 victims of the prisoner’s offense, including any obligation to pay
			 restitution.(5)Review of project outcomesNot later than 5 years after the date of enactment of this Act, the Administrative Office of the
			 Courts, in consultation with the Attorney General, shall—(A)evaluate the results from each Federal judicial district selected under paragraph (2), including
			 the extent to which participating prisoners released from the custody of
			 the Bureau of Prisons were successfully reintegrated into their
			 communities, maintained employment, and refrained from committing further
			 offenses; and(B)submit to the Committee on the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate a report that contains—(i)the evaluation of the best practices identified in the report required under paragraph (1); and(ii)the results of the demonstration projects required under paragraph (2).(b)Study on the impact of reentry on certain communities(1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Administrative Office of the Courts, shall submit to
			 the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on the impact of reentry
			 of prisoners on communities in which a disproportionate number of
			 individuals reside upon release from incarceration.(2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released
			 from both State and Federal correctional systems as well as State and
			 Federal juvenile justice systems, and shall include—(A)an assessment of the reentry burdens borne by local communities;(B)a review of the resources available in such communities to support successful reentry, including
			 resources provided by State, local, and Federal governments,  the extent
			 to which those resources are used effectively; and(C)recommendations to strengthen the resources in such communities available to support successful
			 reentry and to lessen the burden placed on such communities by the need to
			 support reentry.5.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence(a)Reentry and recovery planning(1)Presentence reportsSection 3552 of title 18, United States Code, is amended—(A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;(B)by inserting after subsection (a) the following:(b)Reentry and recovery planning(1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure,
			 the report submitted pursuant to subsection (a) shall contain the
			 following information, unless such information is required to	be excluded
			 pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or
			 except as provided in paragraph (2):(A)Information about the defendant’s history of substance abuse and addiction, if any.(B)A detailed plan, which shall include the identification of programming provided by the Bureau of
			 Prisons that is appropriate for the defendant’s needs, that the probation
			 officer determines will—(i)reduce the likelihood the defendant will abuse drugs or alcohol;(ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism
			 risk factors; and(iii)assist the defendant preparing for reentry into the community.(2)ExceptionThe information described in paragraph (1)(B) shall not be required to be included under paragraph
			 (1) if the applicable sentencing range under the sentencing guidelines, as
			 determined by the probation officer, includes a sentence of life
			 imprisonment.;(C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and insertion subsection (a) or (d); and(D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).(2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by
			 striking subsection (b) or (c) and inserting subsection (c) or (d).(b)Promoting full utilization of residential drug treatmentSection 3621(e)(2) of title 18, United States Code, is amended by adding at the end the following:(C)Commencement of treatmentNot later than 3 years after the date of enactment of the Recidivism Reduction and Public Safety Act of 2013, the Bureau of Prisons shall ensure that each eligible prisoner has an opportunity to commence
			 participation in  treatment under this subsection by such date as is
			 necessary to ensure that the prisoner completes such treatment not later
			 than 1 year before the date on which the prisoner would otherwise be
			 released from custody prior to the application of any reduction in
			 sentence pursuant to this paragraph..(c)Supervised release pilot program To reduce recidivism and improve recovery from alcohol and drug
			 abuse(1)In generalNot later than 2 years after the date of enactment of this Act, United States Probation and
			 Pretrial Services shall establish a recidivism reduction and recovery
			 enhancement pilot program, premised on high-intensity supervision and the
			 use of swift, predictable, and graduated sanctions for noncompliance with
			 program rules, in Federal judicial districts selected by the
			 Administrative Office of the Courts in consultation with the Attorney
			 General.(2)Requirements of programParticipation in the pilot program required under paragraph (1) shall be subject to the following
			 requirements:(A)Upon entry into the pilot program, the court shall notify program participants of the rules of the
			 program and consequences for violating such rules, including the penalties
			 to be imposed as a result of such violations pursuant to paragraph (E).(B)Probation officers shall conduct regular drug testing of all pilot program participants with a
			 history of substance abuse.(C)In the event that a probation officer determines that a participant has violated a term of
			 supervised release, the officer shall notify the court within 24 hours of
			 such violation.(D)As soon as is practicable, and in no case more than 1 week after the violation was reported by the
			 probation officer, absent good cause, the court shall conduct a hearing on
			 the alleged violation.(E)If the court determines that a program participant has violated a term of supervised release, it
			 shall impose an appropriate sanction, which may include the following, if
			 appropriate:(i)Modification of the terms of such participant’s supervised release, which may include imposition of
			 a period of home confinement.(ii)Referral to appropriate substance abuse treatment.(iii)Revocation of the defendant’s supervised release and the imposition of a sentence of incarceration
			 that is no longer than necessary to punish the participant for such
			 violation and deter the participant from committing future violations.(iv)For participants who habitually fail to abide by program rules or pose a threat to public safety,
			 termination from the program.(3)Status of participant if incarcerated(A)In generalIn the event that a program participant is sentenced to incarceration as described in paragraph
			 (2)(E)(iii), the participant shall remain in the program upon release from
			 incarceration unless terminated from the program in accordance with
			 paragraph (2)(E)(iv).(B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the  Federal judicial
			 districts selected for participation in the pilot program required under
			 paragraph (1), shall develop policies to enable program participants
			 sentenced to terms of incarceration as described in paragraph (2)(E) to,
			 where practicable, serve the terms of incarceration while maintaining
			 employment, including allowing the terms of incarceration to be served on
			 weekends.(4)Advisory sentencing policies(A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, the
			 United States Attorneys, Federal Defenders, and Chief Judges of the
			 districts selected for participation in the pilot program required under
			 paragraph (1), shall establish advisory sentencing policies to be used by
			 the district courts in imposing sentences of incarceration in accordance
			 with paragraph (2)(E).(B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the
			 stated goal of the pilot program to impose predictable and graduated
			 sentences that are no longer than necessary for violations of program
			 rules.(5)Duration of programThe pilot program required under paragraph (1) shall continue for not less than 5 years and may be
			 extended for not more than 5 years by the Administrative Office of the
			 Courts.(6)Assessment of program outcomes and report to Congress(A)In generalNot later than 6 years after the date of enactment of this Act, the Administrative Office of the
			 Courts shall conduct an evaluation of the pilot program and submit to
			 Congress a report on the results of the evaluation.(B)ContentsThe report required under subparagraph (A) shall include—(i)the rates of substance abuse among program participants;(ii)the rates of violations of the terms of supervised release by program participants, and sanctions
			 imposed;(iii)information about employment of program participants;(iv)a comparison of outcomes among program participants with outcomes among similarly situated
			 individuals under the supervision of United States Probation and Pretrial
			 Services not participating in the program; and(v)an assessment of the effectiveness of each of the relevant features of the program.6.Calculation of good-time credit(a)In generalSection 3624(b) of title 18, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)Subject to paragraphs (2) and (3)(C), a prisoner who is serving a term of imprisonment of more than
			 1 year, other than a term of imprisonment for the duration of the
			 prisoner’s life, shall receive credit toward the service of the prisoner’s
			 sentence, in addition to the time actually served by the prisoner,
			 beginning on the date on which the sentence of the prisoner commences, at
			 the rate of 54 days per year of sentence imposed, if the Bureau of Prisons
			 determines that the prisoner has displayed exemplary compliance with
			 institutional disciplinary regulations.; and(2)by striking paragraphs (3) and (4) and inserting the following:(3)(A)This subsection shall apply to all prisoners serving a term of imprisonment for offenses committed
			 on or after November 1, 1987.(B)With respect to a prisoner serving a term of imprisonment on the date of enactment of the Recidivism Reduction and Public Safety Act of 2013, this subsection shall apply to the entirety of the sentence imposed on the prisoner, including
			 time already served.(C)A prisoner may not be awarded credit under this subsection that would cause the prisoner to be
			 eligible for release earlier than the time already served by the prisoner
			 on the imposed sentence..(b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the date of enactment of this
			 Act.7.Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice to carry out this Act such
			 sums as may be necessary for each of fiscal years 2015 through 2019.1.Short titleThis Act may be cited as the
		  Recidivism Reduction and Public Safety Act of 2014.2.Recidivism reduction programming and productive activities(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall—(1)conduct a review of recidivism reduction programming and productive activities, including prison
			 jobs, offered in correctional institutions, including programming and
			 activities offered in State correctional institutions, which shall include
			 a review of research on the effectiveness of such programs;(2)conduct a survey to identify products, including products purchased by Federal agencies, that are
			 currently manufactured overseas and could be manufactured by prisoners
			 participating in a prison work program without reducing job opportunities
			 for other workers in the United States; and(3)submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the
			 Committee on the Judiciary and the Committee on Appropriations of the
			 House of Representatives a strategic plan for the expansion of recidivism
			 reduction programming and productive activities, including prison jobs, in
			 Bureau of Prisons facilities required by section 3621(h)(1) of title 18,
			 United States Code, as added by subsection (b).(b)AmendmentSection 3621 of title 18, United States Code, is amended by adding at the end the following:(h)Recidivism reduction programming and productive activities(1)In generalThe Director of the Bureau of Prisons, shall, subject to the availability of appropriations, make
			 available to all eligible prisoners appropriate recidivism reduction
			 programming or productive activities, including prison jobs, in accordance
			 with paragraph (2).(2)Expansion periodIn carrying out this subsection, the Director of the Bureau of Prisons shall have 6 years beginning
			 on the
			 date of enactment of this subsection
			 to ensure appropriate recidivism reduction programming and productive
			 activities, including prison jobs, are available for all eligible
			 prisoners.(3)Recidivism reduction partnershipsNot later than 18 months after the date of enactment of this subsection, the Attorney General shall
			 issue regulations requiring the official in charge of each correctional
			 facility to ensure, subject to the availability of appropriations, that
			 appropriate recidivism reduction programming and productive activities,
			 including prison jobs, are available for all eligible prisoners within the
			 time period specified in paragraph (2), by entering
			 into partnerships with the following:(A)Nonprofit organizations, including faith-based and community-based organizations, that provide
			 recidivism reduction programming, on a paid or volunteer basis.(B)Educational institutions that will deliver academic classes in Bureau of Prisons
			 facilities, on a paid or volunteer basis.(C)Private entities that will, on a volunteer basis—(i)deliver occupational and vocational training and certifications in Bureau of Prisons facilities;(ii)provide equipment to facilitate occupational and vocational training or employment opportunities
			 for prisoners;(iii)employ prisoners; or(iv)assist prisoners in prerelease custody or supervised release in finding employment.(4)AssignmentsIn assigning prisoners to recidivism reduction programming and productive activities, the Director
			 of the Bureau of Prisons shall use the Post-Sentencing Risk and Needs
			 Assessment System described in section 3621A and shall ensure that—(A)to the extent practicable, prisoners are separated from prisoners of other risk classifications in
			 accordance with best practices for effective recidivism reduction;(B)a prisoner who has been classified as low risk and without need for recidivism reduction
			 programming shall participate in and successfully complete productive
			 activities, including prison jobs, in order to maintain a low-risk
			 classification;(C)a prisoner who has successfully completed all recidivism reduction programming to which the
			 prisoner was assigned shall participate in productive activities,
			 including a prison job; and(D)to the extent practicable, each eligible prisoner shall participate in and successfully complete
			 recidivism reduction programming or productive activities, including
			 prison jobs, throughout the entire term of incarceration of the prisoner.(5)Mentoring servicesAny person who provided mentoring services to a prisoner while the prisoner was in a penal or
			 correctional facility of
			 the Bureau of Prisons shall be permitted to continue such services after
			 the prisoner has been transferred into prerelease custody, unless the
			 person in charge of the penal or correctional facility of the Bureau of
			 Prisons demonstrates, in a written document submitted to the person, that
			 such services would be a significant security risk to the prisoner,
			 persons who provide such services, or any other person.(6)Recidivism reduction program incentives and rewardsPrisoners who have successfully completed recidivism reduction programs and productive activities
			 shall be eligible for the following:(A)Time credits(i)In generalSubject to clauses (ii) and (iii), a prisoner who has successfully completed a recidivism
			 reduction program or productive activity shall receive time credits of 5
			 days for each period of 30 days of successful completion of such program
			 or activity.  A prisoner who is classified as low risk shall receive
			 additional time credits of 5 days for each period of 30 days of successful
			 completion of such program or activity.(ii)AvailabilityA prisoner may not receive time credits under this subparagraph for successfully completing a
			 recidivism reduction program or productive activity—(I)before the date of enactment of this subsection; or(II)during official detention before the date on which the prisoner’s sentence commences under section
			 3585(a).(iii)ExclusionsNo credit shall be awarded under this subparagraph to a prisoner serving a sentence for a second or
			 subsequent conviction for a Federal offense imposed after the date on
			 which the prisoner’s first such conviction became final.   No credit shall
			 be awarded under this subparagraph to a prisoner who is in criminal
			 history category VI at the time of sentencing. No credit shall
			 be awarded under this subparagraph to any prisoner serving a sentence of
			 imprisonment for conviction for any of the following offenses:(I)A Federal crime of terrorism, as defined under section 2332b(g)(5).(II)A Federal crime of violence, as defined under section 16.(III)A Federal sex offense, as described in section 111 of the Sex Offender Registration
			 and
			 Notification
			 Act (42
			 U.S.C. 16911).(IV)A violation of section 1962.(V)Engaging in a continuing criminal enterprise, as defined in section 408 of the Controlled
			 Substances Act (21 U.S.C. 848).(VI)A Federal fraud offense for which the prisoner received a sentence of imprisonment of more than 15
			 years.(VII)A Federal crime involving child exploitation, as defined in section 2 of the
			 PROTECT Our Children Act of 2008 (42 U.S.C. 17601).(iv)Identification of covered offensesNot later than 1 year after the date of enactment of this subsection, the United States Sentencing
			 Commission
			 shall prepare and submit to the Director of the Bureau of Prisons a list
			 of all Federal offenses described in subclauses (I) through (VII) of
			 clause
			 (iii),
			 and shall update such list on an annual basis.(B)Other incentivesThe Bureau of Prisons shall develop policies to provide appropriate incentives for successful
			 completion of recidivism reduction programming and productive activities,
			 other than time credit
			 pursuant to subparagraph (A), including incentives for prisoners who are
			 precluded from earning
			 credit under subparagraph (A)(iii).  Such incentives may include
			 additional
			 telephone or visitation privileges for use with family, close friends,
			 mentors, and religious leaders.(C)PenaltiesThe Bureau of Prisons may reduce rewards a prisoner has previously earned under subparagraph (A)
			 for prisoners who violate the rules of the penal or correctional facility
			 in which the prisoner is imprisoned, a recidivism reduction program, or a
			 productive activity.(D)Relation to other incentive programsThe incentives described in this paragraph shall be in addition to any other rewards or incentives
			 for which a prisoner may be eligible, except that a  prisoner shall not be
			 eligible for the time credits described in subparagraph (A) if the
			 prisoner
			 has accrued time credits under another provision of law based solely upon
			 participation in, or successful completion of, such program.(7)Successful completionFor purposes of this subsection, a prisoner—(A)shall be considered to have successfully completed a recidivism reduction program or productive
			 activity, if the Bureau of Prisons determines that the prisoner—(i)regularly attended and participated in the recidivism reduction program or productive activity;(ii)regularly completed assignments or tasks in a manner that allowed the prisoner to realize the
			 criminogenic benefits of the recidivism reduction program or productive
			 activity;(iii)did not regularly engage in disruptive behavior that seriously undermined the administration of the
			 recidivism reduction program or productive activity; and(iv)satisfied the requirements of clauses (i) through (iii) for a time period that is not less than
			 30 days and allowed the prisoner to realize the criminogenic benefits
			 of the recidivism reduction program or productive activity; and(B)for purposes of paragraph (6)(A), may be given credit for successful completion of a
			 recidivism reduction program or productive activity for the time period
			 during which the prisoner participated in such program or activity
			 if the prisoner satisfied the requirements of subparagraph (A)
			 during such time period, notwithstanding that the prisoner continues to
			 participate in such program or activity.(8)DefinitionsIn this subsection:(A)Eligible prisonerFor purposes of this subsection, the term eligible prisoner—(i)means a  prisoner serving a sentence of incarceration for conviction of a Federal offense; and(ii)does not include any prisoner
			 who the Bureau of Prisons determines—(I)is medically unable to successfully complete recidivism reduction programming or productive
			 activities;(II)would present a security risk if permitted to participate in recidivism reduction programming; or(III)is serving a sentence of incarceration of less than 1 month.(B)Productive activityThe term productive activity—(i)means a group or individual activity, including holding a job as part of a prison work
			 program, that is designed to allow prisoners classified as having a lower
			 risk of recidivism to maintain such classification, when offered to such
			 prisoners; and(ii)may include the delivery of the activities described in subparagraph (C)(i)(II) to other prisoners.(C)Recidivism reduction programThe term recidivism reduction program—(i)means a group or individual activity that—(I)has been shown by evidence to reduce recidivism or promote successful reentry; and(II)may include—(aa)classes on social learning and life skills;(bb)classes on morals or ethics;(cc)academic classes;(dd)cognitive behavioral treatment;(ee)mentoring;(ff)occupational and vocational training;(gg)faith-based classes or services;(hh)victim-impact classes or other restorative justice programs; and(ii)a prison job; and(ii)shall include—(I)a productive activity; and(II)recovery programming.(D)Recovery programmingThe term recovery programming means a course of instruction or activities, other than a course described in subsection (e), that
			 has been demonstrated to reduce drug or alcohol abuse or
			 dependence among participants, or to promote recovery among individuals
			 who have previously abused alcohol or drugs..3.Post-sentencing risk and needs assessment system(a)In generalSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section
			 3621 the following:3621A.Post-sentencing risk and needs assessment system(a)In generalNot later than 30 months after the date of the enactment of this section, the Attorney General
			 shall
			 develop for use by the
			 Bureau of Prisons an offender risk and needs assessment system, to be
			 known as the Post-Sentencing Risk and Needs Assessment System or the Assessment System, which shall—(1)assess and determine the recidivism risk level of all prisoners and classify each prisoner as
			 having a low, moderate, or high risk of recidivism;(2)ensure that, to the extent practicable, low-risk prisoners are grouped together in
			 housing and assignment decisions;(3)assign each prisoner to appropriate recidivism reduction programs or productive activities based on
			 the prisoner’s risk level and the specific criminogenic needs of the
			 prisoner, and in accordance with section 3621(h)(4);(4)reassess and update the recidivism risk level and programmatic needs of each prisoner pursuant to
			 the
			 schedule set forth in subsection (c)(2), and assess changes in the
			 prisoner’s recidivism risk within a particular risk level; and(5)provide information on best practices concerning the tailoring of recidivism reduction programs to
			 the specific criminogenic needs of each prisoner so as to effectively
			 lower the prisoner’s risk of recidivating.(b)Development of system(1)In generalIn designing the Assessment System, the Attorney General shall—(A)use available research and best practices in the field and consult with academic and other criminal
			 justice experts as appropriate; and(B)ensure that the Assessment System measures indicators of progress
			 and improvement, and of regression, including newly acquired skills,
			 attitude, and behavior changes over time, through meaningful consideration
			 of dynamic risk factors, such that—(i)all prisoners at each risk level other than low risk have a
			 meaningful opportunity to progress to a lower risk
			 classification during the period of the incarceration of the prisoner
			 through changes in
			 dynamic risk factors;	and(ii)all prisoners on prerelease custody, other than prisoners classified as low risk, have a
			 meaningful opportunity to progress to a lower risk classification during
			 such custody through
			 changes in dynamic risk factors.(2)Risk and needs assessment toolsIn carrying out this subsection, the Attorney General shall—(A)develop a suitable intake assessment tool to perform the initial assessments and determinations
			 described in subsection (a)(1), and to make the assignments described in
			 subsection (a)(3);(B)develop a suitable reassessment tool to perform the reassessments and updates described in
			 subsection (a)(4); and(C)develop a suitable tool to assess the recidivism risk level of prisoners in prerelease custody.(3)Use of existing risk and needs assessment tools permittedIn carrying out this subsection, the Attorney General may use existing risk and needs
			 assessment tools, as appropriate, for the assessment tools required
			 under paragraph (2).(4)ValidationIn carrying out this subsection, the Attorney General shall statistically validate  the risk and
			 needs assessment tools on the Federal prison population, or ensure that
			 the tools have  been so validated.  To the extent such validation cannot
			 be
			 completed with the time period specified in subsection (a), the Attorney
			 General shall ensure that such validation is completed as soon as is
			 practicable.(5)Relationship with existing classification systemsThe Bureau of Prisons may incorporate its existing Inmate Classification System into the
			 Assessment System if the
			 Assessment System assesses the
			 risk level and criminogenic needs of each prisoner and determines the
			 appropriate security level institution for each prisoner. 
			 Before the development of the Assessment
			 System, the Bureau of Prisons may use the existing Inmate
			 Classification System,  or a pre-existing risk and needs assessment tool
			 that can be used to classify prisoners consistent with subsection (a)(1),
			 or can be reasonably adapted for such purpose, for purposes of this
			 section, section 3621(h), and section 3624(c).(c)Risk assessment(1)Initial assessmentsNot later than 30 months after the date on which the Attorney General develops the Assessment
			 System, the Bureau of Prisons
			 shall
			 determine the risk level
			 of
			 each prisoner using the Assessment System.(2)Reassessments and updatesThe Bureau of Prisons shall update the assessment of each prisoner required under paragraph (1)—(A)not less frequently than once each year for any prisoner whose anticipated release date is within 3
			 years;(B)not less frequently than once every 2 years for any prisoner whose anticipated release date is
			 within 10 years; and(C)not less frequently than once every 3 years for any other prisoner.(d)Assignment of recidivism reduction programs or productive activitiesThe Assessment	System shall provide guidance on the kind and amount of recidivism reduction
			 programming or
			 productive activities appropriate for each prisoner.(e)Bureau of prisons trainingThe Attorney General shall develop training protocols and programs for Bureau of Prisons officials
			 and employees responsible for administering the Assessment System. Such
			 training protocols shall include a
			 requirement that personnel of the Bureau of Prisons demonstrate competence
			 in using the methodology and procedure developed under this section on a
			 regular basis.(f)Quality assuranceIn order to ensure that the Bureau of Prisons is using the Assessment System in an appropriate and
			 consistent manner, the Attorney
			 General shall monitor and assess the use of the Assessment System and
			 shall conduct periodic audits of the use of the
			 Assessment System at facilities of the Bureau of Prisons.(g)Determinations and classifications unreviewableSubject to any constitutional limitations, there shall be no right of review, right of appeal,
			 cognizable property interest, or cause of action, either administrative or
			 judicial, arising from any determination or classification made by any
			 Federal agency or employee while implementing or administering the
			 Assessment System, or any rules or
			 regulations promulgated under this section.(h)DefinitionsIn this section:(1)Dynamic risk factorThe term dynamic risk factor means a characteristic or attribute that has been shown to be relevant to assessing
			 risk of recidivism and that can be modified based on a prisoner’s actions,
			 behaviors, or attitudes, including through completion of appropriate
			 programming or other means, in a prison setting.(2)Recidivism riskThe term recidivism risk means the likelihood that a prisoner will commit additional crimes for which the prisoner could be
			 prosecuted in a Federal, State, or local court in the United States.(3)Recidivism reduction program; productive activity; recovery programmingThe terms recidivism reduction program,  productive activity, and recovery programming shall have the meaning given such terms in section 3621(h)(8)..(b)Technical and conforming amendmentThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended
			 by inserting after the item relating to section 3621 the following:3621A. Post-sentencing risk and needs assessment system..4.Prerelease custody(a)In generalSection 3624(c) of title 18, United States Code, is amended—(1)in paragraph (1), by striking the period at the end of the second sentence and inserting or home confinement, subject to the limitation that no prisoner may serve more than 10 percent of
			 the prisoner’s imposed sentence in home confinement pursuant to this
			 paragraph.;(2)by striking paragraphs (2) and (3) and inserting the following:(2)Credit for recidivism reductionIn addition to any time spent in prerelease custody pursuant to paragraph (1), a prisoner shall
			 spend an additional portion of the final months of the prisoner’s
			 sentence, equivalent to the amount of time credit the prisoner has earned
			 pursuant to section 3621(h)(6)(A), in prerelease custody, if—(A)the
			 prisoner’s most recent risk and needs assessment, conducted within 1 year
			 of the date on which the prisoner would first be eligible for transfer to
			 prerelease custody pursuant to paragraph (1) and this paragraph, reflects
			 that the prisoner is classified as low or moderate risk; and(B)for a prisoner classified as moderate risk, the prisoner’s most recent risk and
			 needs assessment reflects that the prisoner’s risk of recidivism has
			 declined during the period of the prisoner’s incarceration.(3)Types of prerelease custodyA prisoner eligible to serve a portion of the prisoner’s sentence in prerelease custody pursuant
			 to paragraph (2) may serve such portion in a residential reentry center,
			 on home confinement, or,  subject to paragraph (5),  on community
			 supervision.;(3)by redesignating paragraphs (4) through (6) as paragraphs (9) through (11), respectively;(4)by inserting the following after paragraph (3):(4)Home confinement(A)In generalUpon placement in home confinement pursuant to paragraph (2), a prisoner shall—(i)be subject to 24-hour electronic monitoring that enables the prompt identification of any violation
			 of clause (ii);(ii)remain in the prisoner’s residence, with the exception of the following activities, subject to
			 approval by the Director of the Bureau of Prisons—(I)participation in a job or job-seeking activities;(II)participation in recidivism reduction programming or productive activities assigned by the
			 Post-Sentencing Risk and Needs Assessment System, or similar activities
			 approved in advance by the Director of the Bureau of Prisons;(III)participation in community service;(IV)crime victim restoration activities;(V)medical treatment; or(VI)religious activities; and(iii)comply with such other conditions as the Director of the Bureau of Prisons deems appropriate.(B)Alternative means of monitoringIf compliance with subparagraph (A)(i) is infeasible due to technical limitations or religious
			 considerations, the
			 Director of the Bureau of Prisons may employ alternative
			 means of monitoring that are determined to be as effective as or more
			 effective than electronic monitoring.(C)ModificationsThe Director of the Bureau of Prisons may modify the conditions of the prisoner’s home confinement
			 for compelling reasons, if the prisoner’s record demonstrates exemplary
			 compliance with such
			 conditions.(5)Community supervision(A)Time credit less than 36 monthsAny prisoner described in subparagraph (D) who has earned time credit of less than 36 months
			 pursuant to section 3621(h)(6)(A)
			 shall be eligible to serve no more than one-half of the amount of such
			 credit on community supervision, if the prisoner satisfies the
			 conditions
			 set forth in subparagraph (C).(B)Time credit of 36 months or moreAny prisoner described in subparagraph (D) who has earned time credit of  36 months or more
			 pursuant to section 3621(h)(6)(A)
			 shall be eligible to serve the amount of such credit exceeding 18 months
			 on community supervision, if  the prisoner satisfies the
			 conditions set
			 forth in subparagraph (C).(C)Conditions of community supervisionA prisoner placed on community supervision shall be subject to such conditions as the Director of
			 the Bureau of Prisons deems appropriate.  A prisoner on community
			 supervision may remain on community supervision until the conclusion of
			 the prisoner’s sentence of incarceration if the prisoner—(i)complies with all conditions of prerelease custody;(ii)remains current on any financial obligations imposed as part of the prisoner’s sentence,
			 including payments of court-ordered restitution arising from the offense
			 of conviction; and(iii)refrains from committing any State, local, or Federal offense.(D)Covered prisonersA prisoner described in this subparagraph is a prisoner who—(i)is classified as low risk by the Post-Sentencing Risk and Needs Assessment System in the
			 assessment conducted for purposes of paragraph (2); or(ii)is subsequently classified as low risk by the Post-Sentencing Risk and Needs Assessment System.(6)ViolationsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau
			 of Prisons may revoke the prisoner’s prerelease custody and require the
			 prisoner to serve the remainder of the prisoner’s term of incarceration,
			 or any portion thereof, in prison, or impose additional conditions on the
			 prisoner’s prerelease custody as the Director of the Bureau of Prisons
			 deems
			 appropriate.  If the violation is non-technical in nature, the Director of
			 the Bureau of Prisons shall revoke the prisoner’s prerelease custody.(7)Credit for prerelease custodyUpon completion of a prisoner’s sentence, any term of supervised release imposed on the prisoner
			 shall be reduced by the amount of time the prisoner served in prerelease
			 custody pursuant to paragraph (2).(8)Agreements with United States Probation and Pretrial ServicesThe Director of the Bureau of Prisons shall, to the extent practicable, enter into agreements with
			 the United States Probation and Pretrial Services to supervise prisoners
			 placed in home confinement or community supervision under this subsection. 
			 Such agreements may authorize United States Probation and Pretrial
			 Services to exercise the authority granted to the Director of the Bureau
			 of
			 Prisons pursuant to paragraphs (4), (5), and (12). United States Probation
			 and
			 Pretrial Services shall, to the extent practicable, offer assistance to
			 any prisoner not under its supervision during prerelease custody under
			 this subsection.; and(5)by inserting at the end the following:(12)Determination of appropriate conditions for prerelease custodyIn determining appropriate conditions for prerelease custody pursuant to this subsection, and in
			 accordance with paragraph (5), the
			 Director of the Bureau of Prisons shall, to the extent practicable,
			 subject prisoners who demonstrate continued compliance with the
			 requirements of such prerelease custody to increasingly less restrictive
			 conditions, so as to most effectively prepare such prisoners for reentry.
			 No prisoner shall be transferred to community supervision unless the
			 length of the prisoner's eligibility for community supervision pursuant to
			 paragraph (5) is equivalent to or greater than the length of the
			 prisoner's remaining period of prerelease custody.(13)Aliens subject to deportationIf the prisoner is an alien whose deportation was ordered as a condition of supervised release or
			 who is subject to a detainer filed by Immigration and Customs Enforcement
			 for the purposes of determining  the alien’s deportability, the Director
			 of
			 the Bureau of Prisons shall, upon the prisoner’s transfer
			 to prerelease custody pursuant to paragraphs (1) and (2), deliver the
			 prisoner to
			 United States Immigration and Customs Enforcement for the purpose of
			 conducting proceedings relating to the alien’s deportation.(14)Notice to court(A)In generalThe Director of the Bureau of Prisons may not transfer a prisoner to prerelease custody pursuant to
			 paragraph (2) if the prisoner has been sentenced to a term of
			 incarceration of more
			 than 3 years, unless the Director of the
			 Bureau of Prisons provides prior notice to
			 the sentencing court.(B)Time requirementThe notice required under subparagraph	(A) shall be provided not later than 6
			 months before the date on which the prisoner is to be transferred.(C)Contents of noticeThe notice required under subparagraph (A) shall include the following information:(i)The amount of credit earned
			 pursuant to paragraph (2).(ii)The anticipated date of the prisoner’s
			 transfer.(iii)The nature of the prisoner’s planned prerelease custody.(iv)The prisoner's	behavioral record.(v)The most recent risk assessment of the prisoner.(D)Hearing(i)In generalThe court may, on motion of the Government or on the court's own motion, conduct a hearing on the
			 prisoner's transfer to prerelease custody.(ii)Prisoner's presenceThe prisoner shall have the
			 right to be
			 present at a hearing described in clause (i), which right the prisoner may
			 waive.(iii)MotionA motion
			 filed by the Government seeking a hearing—(I)shall set forth the basis for
			 the Government’s request that the prisoner’s transfer be denied or
			 modified pursuant to subparagraph (E); and(II)shall
			 not require the Court to conduct a hearing described in clause (i).(E)Determination of the CourtThe court may deny the transfer of the prisoner to prerelease custody or modify the terms of such
			 transfer, if, after conducting a hearing pursuant to subparagraph (D), the
			 court
			 finds in writing, by a preponderance of the evidence, that the transfer of
			 the
			 prisoner is inconsistent with the factors specified in paragraphs (2),
			 (6), and (7) of section 3553(a)..(b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this
			 Act.5.Reports(a)Annual reportsNot later than 1 year after the date of enactment of this Act, and every year thereafter, the
			 Attorney General shall submit to the appropriate committees of Congress  a
			 report that contains the following:(1)A summary of the activities and accomplishments of the Attorney General in carrying out this Act
			 and the amendments made by this Act.(2)An assessment of the status and use of the Post-Sentencing Risk and Needs Assessment System by the
			 Bureau of Prisons, including the number of prisoners classified at each
			 risk level under the Post-Sentencing Risk and Needs Assessment System at
			 each facility of the Bureau of Prisons.(3)A summary and assessment of the types and effectiveness of the recidivism reduction programs and
			 productive activities in facilities operated by the Bureau of Prisons,
			 including—(A)evidence about which programs and activities have been shown to reduce recidivism;(B)the capacity of each program and activity at each facility, including the number of prisoners along
			 with the risk level of each prisoner enrolled in each program and
			 activity; and(C)identification of any problems or shortages in capacity of such programs and activities, and how
			 these should be remedied.(4)An assessment of budgetary savings
			 resulting from this Act and the amendments made by this Act, to include—(A)a summary of savings resulting from the transfer of prisoners into prerelease custody under this
			 Act and the amendments made by this
			 Act;(B)a summary of savings resulting from any decrease in recidivism that may be attributed to the
			 implementation of the Post-Sentencing Risk
			 and Needs Assessment System or the increase in recidivism reduction
			 programs and productive activities required by this Act and the amendments
			 made by this Act; and(C)a strategy to reinvest such savings into other Federal, State, and local law enforcement activities
			 and expansions of
			 recidivism reduction programs and productive activities in the Bureau of
			 Prisons.(b)Prison work programs reportNot later than 180 days after the date of enactment of this Act, the Attorney General shall submit
			 to the appropriate committees of Congress a report on the status of prison
			 work programs at facilities operated by the Bureau of Prisons, including—(1)a strategy to expand the availability of such programs without reducing job opportunities for
			 workers in the United States who are not in the custody of the Bureau of
			 Prisons;(2)an assessment of the feasibility of expanding such programs, consistent with the strategy required
			 under paragraph (1), so that, not later than 5 years after the date of
			 enactment of this Act, not less than 75 percent of eligible low-risk
			 offenders have the opportunity to participate in a prison work program for
			 not less than 20 hours per week; and(3)a detailed discussion of legal authorities that would be useful or necessary to achieve the goals
			 described in paragraphs (1) and (2).(c)Reporting on recidivism rates(1)In generalBeginning 1 year after the date of enactment of this Act, and every year thereafter, the Attorney
			 General, in consultation with the Administrative Office of the United
			 States Courts, shall report to the appropriate committees of Congress on
			 rates of recidivism among individuals who have been released from Federal
			 prison and who are under judicial supervision.(2)ContentsThe report required under paragraph (1) shall contain information on rates of recidivism among
			 former Federal prisoners, including information on rates of recidivism
			 among former Federal prisoners based on the following criteria:(A)Primary offense charged.(B)Length of sentence imposed and served.(C)Bureau of Prisons facility or facilities in which the prisoner’s sentence was served.(D)Recidivism reduction programming that  the prisoner successfully completed, if any.(E)The prisoner’s assessed risk of recidivism.(3)AssistanceThe Administrative Office of the United States Courts shall provide to the Attorney General any
			 information in its possession that is necessary for the completion of the
			 report required under paragraph (1).(d)Reporting on excluded prisonersNot later than 8 years after the date of enactment of this Act, the Attorney General shall submit
			 to the appropriate committees of Congress a report on the effectiveness of
			 recidivism reduction programs and productive activities offered to
			 prisoners described in section 3621(h)(6)(A)(iii) of title 18, United
			 States Code, as added by this Act, as well as those
			 ineligible for credit toward prerelease custody under section 3624(c)(2)
			 of title 18, United States Code, as added by this Act,
			 which shall review the effectiveness of different categories
			 of incentives in reducing recidivism.(e)DefinitionThe term appropriate committees of Congress means—(1)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related
			 Agencies of the Committee on Appropriations of the Senate; and(2)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related
			 Agencies of the Committee on Appropriations of the House of
			 Representatives.6.Promoting successful reentry(a)Federal reentry demonstration projects(1)Evaluation of existing best practices for reentryNot later than 2 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Administrative Office of the United States Courts,
			 shall—(A)evaluate best practices used for the reentry into society of individuals released from the custody
			 of the Bureau of Prisons, including—(i)conducting examinations of reentry
			 practices in State and local justice systems; and(ii)consulting with Federal,
			 State, and local prosecutors, Federal, State, and local public defenders,
			 nonprofit organizations that provide reentry services, and criminal
			 justice experts; and(B)submit to the Committee on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives	a report that details the
			 evaluation conducted
			 under subparagraph (A).(2)Creation of reentry demonstration projectsNot later than 3 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Administrative Office of the United States Courts,
			 shall,  subject to the availability of appropriations, select an
			 appropriate number of Federal judicial districts to
			 conduct Federal reentry demonstration projects using the best
			 practices identified in the evaluation conducted under paragraph (1). The
			 Attorney General shall determine the appropriate number of Federal
			 judicial districts to conduct demonstration projects under this paragraph.(3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in
			 consultation with the Chief Judge, the Chief Federal Defender, the Chief
			 Probation Officer, the Bureau of Justice Assistance, the National
			 Institute of Justice, and criminal justice experts shall design a Federal
			 reentry demonstration project for the Federal judicial district in
			 accordance with paragraph (4).(4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist
			 participating prisoners in preparing for and adjusting to reentry into the
			 community and may include, as appropriate—(A)the use of community correctional facilities and home confinement, as determined to be appropriate
			 by the Bureau of Prisons;(B)a reentry review team for each prisoner to develop a reentry plan specific to the needs of the
			 prisoner, and to meet with the prisoner following transfer to monitor the
			 reentry plan;(C)steps to assist the prisoner in obtaining health care, housing, and employment, before the
			 prisoner’s release from a community correctional facility or home
			 confinement;(D)regular drug testing for participants with a history of substance abuse;(E)substance abuse treatment, which may include addiction treatment medication, if appropriate,
			 medical treatment, including mental health treatment, occupational,
			 vocational and
			 educational training, life skills instruction, recovery support, conflict
			 resolution training, and other programming to promote effective
			 reintegration into the community;(F)the participation of volunteers to serve as advisors and mentors to prisoners being released into
			 the community;(G)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to
			 victims of the prisoner’s offense, including any obligation to pay
			 restitution; and(H)the appointment of a reentry coordinator in the United States Attorney’s Office.(5)Review of project outcomesNot later than 5 years after the date of enactment of this Act, the Administrative Office of the
			 United States Courts, in consultation with the Attorney General, shall—(A)evaluate the results from each Federal judicial district selected under paragraph (2), including
			 the extent to which participating prisoners released from the custody of
			 the Bureau of Prisons were successfully reintegrated into their
			 communities, including whether the participating prisoners maintained
			 employment, and refrained from committing further offenses; and(B)submit to the Committee on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives a report that contains—(i)the evaluation of the best practices identified in the report required under paragraph (1); and(ii)the results of the demonstration projects required under paragraph (2).(b)Study on the impact of reentry on certain communities(1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Administrative Office of the United States Courts,
			 shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on
			 the Judiciary of the House of Representatives	a report
			 on the impact of reentry of prisoners on communities in which a
			 disproportionate number of individuals reside upon release from
			 incarceration.(2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released
			 from both State and Federal correctional systems as well as State and
			 Federal juvenile justice systems, and shall include—(A)an assessment of the reentry burdens borne by local communities;(B)a review of the resources available in such communities to support successful reentry, including
			 resources provided by State, local, and Federal governments, the extent to
			 which those resources are used effectively; and(C)recommendations to strengthen the resources in such communities available to support successful
			 reentry and to lessen the burden placed on such communities by the need to
			 support reentry.(c)Facilitating reentry assistance to veterans(1)In generalNot later than 2 months after the date of the commencement of a prisoner’s sentence pursuant to
			 section 3585(a) of
			 title 18, United States Code, the Director of the Bureau of Prisons shall
			 notify the Secretary of Veterans Affairs if the prisoner’s presentence
			 report, prepared pursuant to section 3552 of title 18, United States Code,
			 indicates that the prisoner has previously served in the Armed Forces of
			 the United States
			 or if the prisoner has so notified the Bureau of Prisons.(2)Post-commencement noticeIf
			 the prisoner informs the Bureau of Prisons of the prisoner’s prior
			 service in the Armed Forces of the United States after the commencement of
			 the prisoner’s sentence, the
			 Director of the Bureau of Prisons shall notify the Secretary of Veterans
			 Affairs not later than 2 months after the date on which the prisoner
			 provides such notice.(3)Contents of noticeThe
			 notice provided by the Director of the Bureau of Prisons to the Secretary
			 of Veterans Affairs under this subsection shall include the identity of
			 the prisoner, the
			 facility in which the prisoner is located, the prisoner’s offense of
			 conviction, and the length of the prisoner’s sentence.(4)Access to VAThe Bureau of
			 Prisons shall provide the Department of Veterans Affairs with reasonable
			 access to any prisoner who has previously served in the Armed Forces of
			 the United States for purposes of facilitating that prisoner’s reentry.7.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence—(a)Reentry and recovery planning(1)Presentence reportsSection 3552 of title 18, United States Code, is amended—(A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;(B)by inserting after subsection (a) the following:(b)Reentry and recovery planning(1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure,
			 the report submitted pursuant to subsection (a) shall contain the
			 following information, unless such information is required to be excluded
			 pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or
			 except as provided in paragraph (2):(A)Information about the defendant’s history of substance abuse and addiction, if applicable.(B)Information about the defendant’s service in the Armed Forces of the United States and veteran
			 status, if applicable.(C)A detailed plan, which shall include the identification of programming provided by the Bureau of
			 Prisons that is appropriate for the defendant’s needs, that the probation
			 officer determines will—(i)reduce the likelihood the defendant will abuse drugs or alcohol if the defendant has a history of
			 substance abuse;(ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism
			 risk factors; and(iii)assist the defendant in preparing for reentry into the community.(2)ExceptionsThe information described in paragraph (1)(C)(iii) shall not be required to be included under
			 paragraph (1), in the discretion of the Probation Officer, if the
			 applicable sentencing range under the sentencing guidelines, as determined
			 by the probation officer, includes a sentence of life imprisonment or a
			 sentence of probation.;(C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and inserting subsection (a) or (d); and(D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).(2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by
			 striking subsection (b) or (c) and inserting subsection (c) or (d).(b)Promoting full utilization of residential drug treatmentSection 3621(e)(2) of title 18, United States Code, is amended by adding at the end the following:(C)Commencement of treatmentNot later than 3 years after the date of enactment of this subparagraph, the Director of the Bureau
			 of Prisons shall ensure that each eligible
			 prisoner has an opportunity to commence participation in treatment under
			 this subsection by such date as is necessary to ensure that the prisoner
			 completes such treatment not later than 1 year before the date on which
			 the prisoner would otherwise be released from custody prior to the
			 application of any reduction in sentence pursuant to this paragraph.(D)Other creditsThe
			 Director of the Bureau of Prisons may, in the Director’s discretion,
			 reduce the credit awarded under subsection (h)(6)(A) to a prisoner who
			 receives a reduction under subparagraph (B), but such reduction may
			 not exceed one-half the amount of the reduction awarded to the prisoner
			 under subparagraph (B)..(c)Supervised release pilot program to reduce recidivism and improve recovery from alcohol and drug
			 abuse(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrative Office of the
			 United States Courts shall establish a recidivism reduction and recovery
			 enhancement pilot program, premised on high-intensity supervision and the
			 use of swift, predictable, and graduated sanctions for noncompliance with
			 program rules, in Federal judicial districts selected by the
			 Administrative Office of the United States Courts in consultation with the
			 Attorney General.(2)Requirements of programParticipation in the pilot program required under paragraph (1) shall be subject to the following
			 requirements:(A)Upon entry into the pilot program, the court shall notify program participants of the rules of the
			 program and consequences for violating such rules, including the penalties
			 to be imposed as a result of such violations pursuant to paragraph (E).(B)Probation officers shall conduct regular drug testing of all pilot program participants with a
			 history of substance abuse.(C)In the event that a probation officer determines that a participant has violated a term of
			 supervised release, the officer shall notify the court within 24 hours of
			 such determination, absent good cause.(D)As soon as is practicable, and in no case more than 1 week after the violation was reported by the
			 probation officer, absent good cause, the court shall conduct a hearing on
			 the alleged violation.(E)If the court determines that a program participant has violated a term of supervised release, it
			 shall impose an appropriate sanction, which may include the following, if
			 appropriate:(i)Modification of the terms of such participant’s supervised release, which may include imposition of
			 a period of home confinement.(ii)Referral to appropriate substance abuse treatment.(iii)Revocation of the defendant’s supervised release and the imposition of a sentence of incarceration
			 that is no longer than necessary to punish the participant for such
			 violation and deter the participant from committing future violations.(iv)For participants who habitually fail to abide by program rules or pose a threat to public safety,
			 termination from the program.(3)Status of participant if incarcerated(A)In generalIn the event that a program participant is sentenced to incarceration as described in paragraph
			 (2)(E)(iii), the participant shall remain in the program upon release from
			 incarceration unless terminated from the program in accordance with
			 paragraph (2)(E)(iv).(B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the Federal judicial
			 districts selected for participation in the pilot program required under
			 paragraph (1), shall develop policies to enable program participants
			 sentenced to terms of incarceration as described in paragraph (2)(E) to,
			 where practicable, serve the terms of incarceration while maintaining
			 employment, including allowing the terms of incarceration to be served on
			 weekends.(4)Advisory sentencing policies(A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, the
			 United States Attorneys, Federal Defenders, and Chief Judges of the
			 districts selected for participation in the pilot program required under
			 paragraph (1), shall establish advisory sentencing policies to be used by
			 the district courts in imposing sentences of incarceration in accordance
			 with paragraph (2)(E).(B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the
			 stated goal of the pilot program to impose predictable and graduated
			 sentences that are no longer than necessary for violations of program
			 rules.(5)Duration of programThe pilot program required under paragraph (1) shall continue for not less than 5 years and may be
			 extended for not more than 5 years by the Administrative Office of the
			 United States Courts.(6)Assessment of program outcomes and report to congress(A)In generalNot later than 6 years after the date of enactment of this Act, the Administrative Office of the
			 United States Courts shall conduct an evaluation of the pilot program and
			 submit to Congress a report on the results of the evaluation.(B)ContentsThe report required under subparagraph (A) shall include—(i)the rates of substance abuse among program participants;(ii)the rates of violations of the terms of supervised release by program participants, and sanctions
			 imposed;(iii)information about employment of program participants;(iv)a comparison of outcomes among program participants with outcomes among similarly situated
			 individuals under the supervision of United States Probation and Pretrial
			 Services not participating in the program; and(v)an assessment of the effectiveness of each of the relevant features of the program.March 11, 2014Reported with an amendment